 

Exhibit 10.2

 



AMENDMENT TO RETENTION AGREEMENT

 

This Amendment (the “Amendment”) to the Retention Agreement between Jack Simony
(“Simony”) and Imperial Finance and Trading, LLC (the “Company”) dated November
12, 2019 (the “Retention Agreement”) is entered into between Simony and the
Company this 29th day of January 2020.

 

WHEREAS Simony and the Company entered into the Retention Agreement, which
provided for a retention payment to Simony by the Company in the amount of
$1,000,000 to Simony, two-thirds of such payment to be paid upon Simony’s
execution of the Retention Agreement, and the remaining one-third to be paid
within three (3) business days of the closing of a certain Transaction (as that
term is defined in the Retention Agreement); and

 

WHEREAS Simony has been paid the first two-thirds of the Retention Payment in
accordance with the provisions of the Retention Agreement and acknowledges such
payment and satisfaction of the Company’s obligations of that portion of the
Retention Agreement; and

 

WHEREAS the Company and Simony have agreed to accelerate payment of the final
one-third of the Retention Payment, notwithstanding any provision of the
Retention Agreement to the contrary;

 

NOW, THEREFORE, Simony and the Company agree as follows:

 

1.             Retention Agreement in Full Force and Effect. All provisions of
the Retention Agreement shall remain in full force and effect except as
expressly modified by this Amendment.

 

2.             Retention Payment. Simony hereby acknowledges his receipt of the
first two-thirds of the Retention Payment from the Company. The final one-third
of the Retention Payment payable to Simony by the Company under Section 2(a) of
the Retention Agreement (the “Final Retention Payment”) shall be paid within
seven (7) days of the parties’ mutual execution of this Amendment, less
applicable statutory deductions and authorized withholdings, and any provision
of the Retention Agreement to the contrary shall be of no force and effect. The
amount of the Final Retention Payment shall be reported on an IRS Form W-2.

 

3.             General.

 

(a)               Modification. This Amendment may not be modified except by a
mutually-executed agreement in writing between you and an authorized
representative of the Company.

 

(b)               Governing Law and Venue. This Amendment is governed by the
laws of the state of New York, irrespective of the principles of conflicts of
law. Simony and the Company hereby agree that any action to enforce or interpret
this Retention Agreement may be brought in any court of competent jurisdiction
in New York, and Simony hereby irrevocably consent to the jurisdiction of such
court.

 

 

 



(c)               Complete Agreement. This Amendment, together with the
Retention Agreement it amends, represents the complete understanding between
Simony and the Company concerning the subject matter herein, and no other
promises or agreements concerning the subject matter of this Amendment or the
Retention Agreement it amends shall be binding unless reduced to writing and
signed by Simony and the Company; provided, however, that except as expressly
modified herein, all of the terms and conditions of the Retention Agreement
shall remain in full force and effect.

 

(d)               Successors and Assigns. This Amendment, together with the
Retention Agreement it amends, is binding upon, and shall inure to the benefit
of, the Company and its successors and assigns. The Company may assign this
Retention Agreement and any of its rights and obligations hereunder at any time
without your consent.

 

 

 

IMPERIAL FINANCE AND TRADING, LLC

 

 

By: /s/ Patrick J. Curry               

 

 

Its CEO/Manager                       







 

JACK SIMONY 

 

___/s/ Jack Simony                   

 





 

         

 

 

 

